FILED
                           NOT FOR PUBLICATION
                                                                           MAR 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PETER BRUCE SELTSER,                             No. 14-55669

              Plaintiff - Appellant,             D.C. No. 3:12-cv-02590-LAB-
                                                 WVG
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                       Argued and Submitted March 10, 2016
                               Pasadena, California

Before: MURPHY,** PAEZ, and NGUYEN, Circuit Judges.

      Peter Seltser appeals the district court’s judgment affirming the Social

Security Commissioner’s determination that he was not disabled and therefore not



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael R. Murphy, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
entitled to disability benefits. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Seltser argues that the Administrative Law Judge (“ALJ”) erred in finding

that his skills as a public insurance adjuster were transferable to a claims clerk role

with “very little, if any, vocational adjustment required in terms of tools, work

processes, work settings, or the industry.” Renner v. Heckler, 786 F.2d 1421, 1423

(9th Cir. 1986). We review the ALJ’s decision for substantial evidence. Molina v.

Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). In reaching his decision, the ALJ

relied upon a vocational expert’s testimony that Seltser’s insurance-related skills

were transferable, that there was very little vocational adjustment required as to

work processes, work settings, and industry, and that the basic computer tasks of

the position were learnable within 30 days. Given this testimony, substantial

evidence supported the ALJ’s finding that Seltser could perform the job of a claims

clerk with very little vocational adjustment.

      We similarly reject Seltser’s argument that the vocational expert’s testimony

improperly conflicted with the Dictionary of Occupational Titles (“DOT”). Seltser

fails to identify any specific inconsistency. The expert accurately discussed the

DOT entries for each position, and her testimony was consistent with those entries.




                                           2
Any failure by the ALJ to inquire about consistency with the DOT was therefore

harmless. Massachi v. Astrue, 486 F.3d 1149, 1154 n.19 (9th Cir. 2007).

      AFFIRMED.




                                        3